Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


The metes and bound of the claim cannot be determined because a functional recitation, i.e. “movable,” “adjustable,” must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language.  In re Fuller, 1929 C.D. 172; 388 O.G. 279.
Also, "the Supreme Court in 1946 wrote that a “claim which describes the most crucial element in a ‘new’ combination in terms of what it will do, rather than in terms of its own physical characteristics or its arrangement in the new combination, is invalid as a violation of [the indefiniteness requirement].” Halliburton v. Walker, 329 U.S. 1 (1946)."

The structure must be organized and correlated in such a manner as to present a complete operative device.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-12, 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schulze et al (DE 102015110746).

It should be noted that the recitation “for," "configured to help," "adjustable,” “movable” etc. is considered as merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 

Since it is the language itself of the claims which must particularly point out and distinctly claim the subject matter which the applicant regards as his invention, without limitations imported from the 

[AltContent: textbox (Blower heads)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Crop collector / feederhouse)][AltContent: arrow]
    PNG
    media_image1.png
    435
    896
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    322
    752
    media_image2.png
    Greyscale


“The cut stalk material is conveyed by the belt conveyors into a discharge zone of the cutting unit and from there to downstream conveying members of a harvester, such as the feederhouse and intake duct of a combine harvester handed.”
“As a result of the placement of the air outlet openings in the conveying direction of the crop, directly behind the cutter bar in the transition region from the cutter bar to the sliding surface, the air outlet openings can not cause any grain losses before the crop is cut. In this installation position, the air outlet openings also do not obstruct the driver's view of the crop stock directly in the area of the cut edge. Since most grain losses in the cutting area occur in the area of the cutter bar, in particular by unintentionally dropping grains from the belt conveyor onto the soil, this positioning of the air outlet openings enables an effective reduction of the grain losses.”
“The number of the air outlet openings and the flow rate of the air flow emerging from the air outlet openings are selected in a suitable manner. For an effective air flow to be generated, the openings in the air outlet openings must not be too large. For smaller sized openings, the distances between adjacent air outlet openings may not be too large to avoid grain losses. From the air flows from the air outlet openings results in an induced air flow through which amplifies the flow effect.”

“According to one embodiment of the invention, the air flow emerging from the air outlet openings or the air flow diverted by the guide elements flows at an angle of attack Horizontally inclined from 90 ° down to 45 ° in the conveying direction of the harvest material stream upwards. Due to the flow direction of the air flow exiting or diverted from the air outlet openings 

1. A harvesting head for a collection machine that harvests and stores material; 
the harvesting head comprising: 
a plurality of conveyor belts configured to transport the material towards the collection machine (shown above); and 
a plurality of blower heads (marked up) configured to help prevent the material from falling off the plurality of conveyor belts as the material is transported towards the collection machine (intended use / capability is taught / shown above).

2. The harvesting head of claim 1, wherein the plurality of conveyor belts includes a feed belt that feeds the material towards the collection machine, and a side belt that carries the material towards the feed belt, where the feed belt has two sides and a center halfway between the two sides (shown/taught above); and 
wherein one or more of the plurality of blower heads blows air across the side belt and towards the center of the feed belt (as taught above, the arrangement can be in the crop conveying direction).

[AltContent: textbox (Conveyor belt)][AltContent: arrow]
    PNG
    media_image3.png
    555
    841
    media_image3.png
    Greyscale
[AltContent: textbox (Blower head)][AltContent: arrow]
    PNG
    media_image4.png
    512
    618
    media_image4.png
    Greyscale

3. The harvesting head of claim 1, wherein the plurality of conveyor belts includes a feed belt that feeds the material towards the collection machine, and a side belt that carries the material towards the feed belt, where the feed belt has two sides and a center halfway between the two sides (already addressed above); and 
wherein one or more of the plurality of blower heads are located below the side belt and blow air towards the center of the feed belt (marked up).


where the feed belt has a front and a rear, the front being further from the collection machine than the rear (shown above); and 
wherein one or more of the plurality of blower heads are located near the front of the feed belt and blow air towards the rear of the feed belt (shown/taught above).

7. The harvesting head of claim 1, wherein one or more of the plurality of blower heads are movable (capability of moving the heads is inherent; see adjustability taught above).

“The number of the air outlet openings and the flow rate of the air flow emerging from the air outlet openings are selected in a suitable manner. For an effective air flow to be generated, the openings in the air outlet openings must not be too large. For smaller sized openings, the distances between adjacent air outlet openings may not be too large to avoid grain losses. From the air flows from the air outlet openings results in an induced air flow through which amplifies the flow effect.”

8. The harvesting head of claim 1, wherein one or more of the plurality of blower heads has an adjustable flow rate (capability is inherent; see quote above).

one or more of the plurality of blower heads has an adjustable flow direction (capability is inherent; see teachings above).

10. The harvesting head of claim 1, wherein one or more of the plurality of blower heads has an adjustable spread of flow (capability is inherent; see quote above).

11. The harvesting head of claim 1, wherein the plurality of conveyor belts includes a feed belt that feeds the material towards the collection machine, a right side belt that carries the material from a right side of the harvesting head towards the feed belt, and a left side belt that carries the material from a left side of the harvesting head towards the feed belt, where the feed belt has left and right sides and a center halfway between the left and right sides (already addressed above); and 
wherein one or more right blower heads of the plurality of blower heads blow air across the right side belt and towards the center of the feed belt, and one or more left blower heads of the plurality of blower heads blow air across the left side belt and towards the center of the feed belt (addressed above).

12. The harvesting head of claim 11, wherein the feed belt has a front and a rear, the front being further from the collection machine than the rear; and wherein one or more front blower heads of the plurality of blower heads are located near the front of the feed belt and blow air towards the rear of the feed belt (addressed above, cl. 4).

below the right side belt and blow air towards the center of the feed belt, and the one or more left blower heads are located below the left side belt and blow air towards the center of the feed belt (addressed above, cl. 3).

17. The harvesting head of claim 16, wherein the feed belt has a front and a rear, the front being further from the collection machine than the rear; and wherein one or more front blower heads of the plurality of blower heads are located near the front of the feed belt and blow air towards the rear of the feed belt (addressed above, cl. 4).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6, 13-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Schulze et al (DE 102015110746), in view of Brimeyer (2018/0359921).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

It would be obvious that the header of Schulze would include a feeder drum, as claimed below, however, it is not clearly shown.

5. The harvesting head of claim 1, further comprising: 


Brimeyer teaches that it has been known for a harvester header:
Gathering reels 724 gather and direct the crop towards cutter assembly 725. Cutter assembly 725 cuts and are severs the crop or plant from soil. Draper belt assemblies 706 comprise carpets, platforms or belts which are transversely driven so as to carry the severed plants or crops to central draper 707. Draper belt assembly 706R and draper belt assembly 706 RM carry the severed crops in the direction indicated by arrow 710 to central draper belt 707. Draper belt assembly 706L and draper belt assembly 706 LM carry the severed crops in the direction indicated by arrow 711 to central draper belt 707. Central draper belt 707 conveys the severed crop material to feed drum 708. Feed drum 708 is rotatably driven so as to move the severed crop material rearwardly into a feeder house 709 of harvester 701 for threshing. (par. 56)

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the header of Schulze with the teachings of Brimeyer, because it would not have been outside the skill to use a feeder drum so as to effectively move the crop rearwardly into a feeder house (see Brimeyer, par. 56).

The following are already addressed above:

6. The harvesting head of claim 1, further comprising: a feed drum configured to rotate and move the material towards the collection machine; wherein the plurality of conveyor belts includes a feed belt that feeds the material towards the collection machine, where the feed belt has a front and a rear; the front being further from the feed drum and the collection machine than the rear; and wherein one or more of the plurality of blower heads blow air across the feed drum and towards the collection machine.


13. The harvesting head of claim 12, further comprising: a feed drum configured to rotate and move the material from the rear of the feed belt towards the collection machine; and wherein one or more upper blower heads of the plurality of blower heads blow air across the feed drum and towards the feed belt.

14. The harvesting head of claim 13, wherein one or more rear blower heads of the plurality of blower heads blow air across the feed drum and towards the collection machine.

15. The harvesting head of claim 12, further comprising: a feed drum configured to rotate and move the material from the rear of the feed belt towards the collection machine; and wherein one or more rear blower heads of the plurality of blower heads blow air across the feed drum and towards the 
18. The harvesting head of claim 17, further comprising: a feed drum configured to rotate and move the material from the rear of the feed belt towards the collection machine; and wherein one or more upper blower heads of the plurality of blower heads blow air across the feed drum and towards the feed belt.

19. The harvesting head of claim 18, wherein one or more rear blower heads of the plurality of blower heads blow air across the feed drum and towards the collection machine.

20. The harvesting head of claim 17, further comprising: a feed drum configured to rotate and move the material from the rear of the feed belt towards the collection machine; and wherein one or more rear blower heads of the plurality of blower heads blow air across the feed drum and towards the collection machine.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

(2780046) teaches two side and an infeed draper belt conveyors (fig 1) with crop loss / flow assist blower heads / outlets (45, 46).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671